Citation Nr: 0617583	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge on April 5, 2006.  

The veteran filed a claim of service connection for a heart 
disability in January 1999.  In March 2000, the RO denied 
service connection on the grounds that the claim was not well 
grounded.  Following enactment of the Veterans Claims 
Assistance Act, the RO reconsidered and denied the claim on 
the merits in a July 2001 decision.  In November 2001, the 
veteran submitted a statement in which he specifically 
requested that his heart disease "claim be reopened."  

In May 2002, the RO found that new and material evidence had 
been submitted and reopened the claim; however, the claim was 
denied on the merits.  Nonetheless, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
initial question before the Board is whether new and material 
evidence has been received to reopen a claim for service 
connection for coronary artery disease.

As outlined below, the veteran's claim is reopened and the 
issue of service connection for coronary artery disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2001 denied 
service connection for a coronary artery disease on the 
grounds that a nexus between the veteran's currently 
diagnosed coronary artery disease and the veteran's period of 
service had not been shown.  

2.  The evidence received since the time of the prior final 
July 2001 RO decision suggests that the veteran's coronary 
artery disease was incurred in service.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The unappealed July 2001 RO decision, which denied service 
connection for coronary artery disease, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for coronary artery disease and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002);  38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) need not be considered at this juncture because 
the veteran's application to reopen a claim of service 
connection is granted.  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in November 2001); consequently, the current version of 
§ 3.156 applies. 38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  

With respect to the prior and final rating decision dated in 
July 2001 that denied service connection for coronary artery 
disease, the RO considered several pieces of evidence.  In 
particular, the RO considered the veteran's service medical 
records, private medical records from Hashem Mubarak, M.D., 
and the Bay Medical Center.  

Following the issuance of these rating decisions, the veteran 
filed a claim to reopen his claim for service connection of 
coronary artery disease and included new evidence along 
therewith.  The veteran provided an opinion authored by Dr. 
Mubarak, which stated that he believed it to be "quite 
probable that [the veteran's] atherosclerotic disease 
started" in service.  The veteran received a VA examination 
in May 2002 in regards to his coronary artery disease; 
however, even though the examination contains a diagnosis of 
coronary artery disease, it fails to address the etiology 
thereof.  

The RO denied service connection for coronary artery disease 
in July 2001 on the basis that the evidence did not establish 
that the veteran's coronary artery disease stemmed from 
service.  As outlined above, since that time the veteran has 
submitted a medical opinion in furtherance of his claim and 
received a VA examination in regards to the same.  Notably, 
Dr. Mubarak purports to relate the veteran's coronary artery 
disease to an in-service event, namely his May 1973 in-
service hospitalization for chest pain of undetermined 
etiology.

This reflects evidence of a nexus between the veteran's 
coronary artery disease and his time spent in service.  
Furthermore, this opinion was not previously submitted to the 
RO, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
sustaining the claim.  Accordingly, the claim for service 
connection for coronary artery disease is reopened and the 
Board will proceed with its own de novo review of the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for coronary artery disease is 
reopened.  


REMAND

In light of the VCAA and the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) this 
case must be remanded.  

The VCAA requires that a medical examination should be 
afforded unless "no reasonable possibility" exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 112 (2004) (per curiam); 
38 U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim.  In light of 
Dr. Mubarak's opinion, the veteran should be afforded a 
medical examination to determine the first manifestations of 
his heart disease.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, this matter should also be 
addressed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to address the date of onset 
of his coronary artery disease.  The 
claims folder should be made available to 
the examiner for review.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's coronary artery disease had its 
first manifestations during service.

3.  After any additional indicated 
development, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Likewise, if the benefit on appeal 
remains denied the case shall be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


